I respectfully dissent.
The issue in this case was decided by this court in State v.Bosstic (1984), 16 Ohio App.3d 438, 16 OBR 509, 476 N.E.2d 722, and is stare decisis on the question. We held in paragraph two of the syllabus as follows:
"An indigent has the constitutional right to court-appointed counsel in a prosecution for violation of R.C. 3321.03, failure to send a child to school."
The dissent in Bosstic, and the majority opinion here, present the same construction of R.C. 3321.38. Under this construction, prosecution is a two-step process. First, there is a conviction on the merits, and sentence, and then, if the defendant does not post the bond, an additional sanction of imprisonment. This two-step analysis is the basis for the dissent in Bosstic which argued that a defendant was entitled to counsel only at the post-bond stage.
My construction of R.C. 3321.38, and the reason for my concurrence in Bosstic, is that the prosecution is a one-step process leading potentially to incarceration. The mandatory bond proceeding is a legislative mandate toward automatic probation, if you will. This is obviously a recognition by the legislature that truancy and failure to send a child to school is a family problem — more amenable to social work than criminal sanction.
Nonetheless, the penalty for violating R.C. 3321.38(A) and (B) is incarceration, and a defendant so charged is entitled to appointed counsel, and if demand is made, to a trial by jury.
Thus, I dissent. *Page 657